Citation Nr: 9931779	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  93-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the veteran's service connected psychiatric 
disorder, characterized as schizoaffective disorder.  

2.  Entitlement to service connection for cardiovascular 
disease as secondary to the veteran's service connected 
psychiatric disorder, characterized as schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for 
hypertension and heart disease claimed as secondary to a 
service connected nervous condition.  The case came before 
the Board, where it was remanded for further medical evidence 
and a VA examination and opinion.  The case is now back 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran does not have a current hypertension 
disability that is due to his service connected psychiatric 
disorder.

3.  The veteran does not have a current cardiovascular 
disease disability that is due to his service connected 
psychiatric disorder.

CONCLUSIONS OF LAW

1.  A hypertension disability is not secondary to a service-
connected disability.  38 C.F.R. §§ 3.303(a), 3.310 (1999). 

2.  A cardiovascular disease disability is not secondary to a 
service-connected disability.  38 C.F.R. §§ 3.303(a), 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the evidence in this case, the Board finds that 
the evidence relating to the veteran's hypertension and 
cardiovascular disease claims is closely associated, and 
therefore the Board will analyze both claims together.  
Initially, the Board finds that the veteran's claims for 
service connection for hypertension and cardiovascular 
disease as secondary to a service connection psychiatric 
disorder are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  He has 
presented evidence that he has been treated with medication 
for years for hypertension.  He has also presented evidence 
that he has a history of myocardial infarctions, angina, 
ischemia and coronary artery disease.  For both of these 
conditions, the veteran has presented evidence from Nissim 
Benado, M.D., that these medical conditions have developed as 
a direct result of his deteriorating service connected mental 
illness.    

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  The case was remanded in 1995, in part 
for clarification of his opinion from Dr. Benado.  The 
veteran's wife reported in May 1995 that Dr. Benado had 
retired and that she was unable to get any other information 
from him.

As indicated above, the veteran essentially contends that he 
has hypertension and cardiovascular disease that has 
developed from his service connected psychiatric disorder, 
and for which service connection should be granted.  After a 
review of the evidence, however, the Board finds that his 
contentions are not supported by the record, and that, 
accordingly, his claim fails.

The veteran has reported that he has suffered from 
hypertension and cardiovascular disease for many years.  A 
review of his service medical records does not reveal any 
evidence of hypertension or cardiovascular disease.  He 
testified during his February 1999 RO hearing that he has 
been taking high blood pressure medicine since the 1960's and 
that the stress associated with the nervous condition that he 
developed in service has caused his longstanding hypertension 
condition.  He also stated that his subsequent open heart 
surgery is related to his nervous condition.  He testified 
that his psychiatrist has told him that there is a 
relationship between his nervous condition and his 
hypertension and heart problems.       

The Board finds that the medical evidence from the veteran's 
psychiatrist, Nissim Benado, M.D., as referenced previously, 
lies at the heart of the veteran's claim.  In a November 1992 
psychiatric evaluation and psychotherapeutic work-up, Dr. 
Benado described the veteran's service connected illnesses as 
severe paranoid schizophrenia, generalized anxiety disorder, 
dysthymic disorder and schizoid personality disorder, and 
stated that these conditions were gradually deteriorating.  
Dr. Benado went on to state that "[a]s a direct and 
proximate consequence of his deteriorating service connected 
mental illnesses," the veteran developed hypertension in 
1985, cerebrovascular accident episodes beginning in 1989, 
diabetes mellitus in 1990 and heart attacks in 1991-1992.  
This report does not contain any medical foundation for this 
opinion by Dr. Benado.  

The Board remanded this case in March 1995 for an explanation 
by Dr. Benado of how, in his opinion, the veteran's service 
connected psychiatric disorder caused, among other things, 
the veteran's hypertension and heart condition.  The Board 
also sought a VA examination by a cardiologist to determine 
the nature of the veteran's hypertension and heart conditions 
and to provide an opinion as to whether these medical 
conditions were caused by his psychiatric condition.  

While the record does not show a follow-on report from Dr. 
Benado with an opinion regarding the connection between the 
veteran's hypertension and cardiovascular disease and his 
psychiatric disorder, the Board does note that a May 1995 
letter from David D. McCarther, M.D., of the Main Street 
Health Center, is relevant to the veteran's claim.  In this 
letter, Dr. McCarther states that the veteran had been under 
his care since July 1994, and that there has been no 
substantial improvement in his mental condition since the 
previous evaluation by Dr. Benado, and that his mental 
condition was further complicated by the 1993 myocardial 
infarction.  Dr. McCarther goes on to state that, in his 
opinion, the veteran's psychiatric illnesses have contributed 
to his multiple medical problems.  He adds, "[h]is poor 
compliance with medical regimens and dietary restrictions 
continue to place him at increased risk for another major 
cardiovascular insult."  

In addressing the contents of this letter from Dr. McCarther, 
the Board is faced with several evidentiary shortcomings.  
First, the letter does not directly indicate what type of 
treatment Dr. McCarther provided to the veteran, that is, 
whether it was psychiatric or other medical treatment.  
Moreover, he does not mention his medical specialty, if any, 
nor does the letterhead provide any information in that 
regard. There is certainly no evidence that Dr. McCarther is 
a cardiac specialist.  Regardless of the doctor's specialty, 
the letter does not set forth with specificity the medical 
basis for his opinion that the veteran's psychiatric 
condition has led to his hypertension and heart condition.  
The letter states that the veteran's poor compliance with 
medical regimens and dietary restrictions place him at 
increased risk for future cardiovascular problems.  While the 
Board does not dispute the doctor's statement in this regard, 
there is no evidence that the reported poor compliance is 
associated with any psychiatric disorder.  Essentially, 
Dr. McCarther's letter contains several medical conclusions 
that lack foundation.  

The Board next looks to the evidence from VA regarding the 
veteran's psychiatric disorder and his hypertension and 
cardiovascular disease.  The October 1995 VA "Diseases of 
the Heart" examination report includes a history of 
cerebrovascular accidents going back to 1986, three left 
heart catheterizations between 1986 and 1992, and myocardial 
infarctions in 1991, 1992 and 1993.  Through hospitalizations 
for these heart conditions, it was determined that the 
veteran had significant heart disease and underwent a 
coronary artery bypass graft operation at the time of his 
1993 myocardial infarction.  The veteran also related how 
echocardiogram tests revealed that 65% of his heart had been 
damaged from his series of heart problems.  The VA examiner 
examined the veteran, noting among other things the veteran's 
complaints of radiating substernal chest pain, and diagnosed 
him with severe cardiovascular dysfunction.  
Electrocardiogram results were consistent with left 
ventricular enlargement, and X-rays showed cardiomegaly and a 
large heart conformation. 

The Board notes, however, that this October 1995 VA 
examination did not include an opinion regarding a connection 
between the service connected psychiatric disorder and 
hypertension and cardiovascular disease, as requested in the 
Board's remand decision.  In September 1997, a VA 
cardiologist reviewed the veteran's case and concluded that 
the veteran's hypertension and coronary artery disease are 
not directly related to his psychiatric disorder.  He 
specifically explained that the risk factors for developing 
coronary artery disease are diabetes, hypertension, smoking 
and hyperlipoproteinemia, and that schizophrenia is not a 
risk factor for developing coronary artery disease.  The 
cardiologist did state that if poor compliance with medical 
regimen and dietary restrictions led to poor control of 
diabetes and hypertension, then the veteran's psychiatric 
condition has some indirect contribution to cardiovascular 
disease.  However, if the veteran's diabetes and hypertension 
were under good control then the mental condition was not a 
factor in contributing to his cardiovascular disease.          

The Board finds that this evidence from VA weighs more 
heavily in the Board's decision than the private medical 
evidence submitted by the veteran.  First, the VA examiner is 
a cardiologist who has set forth the specific risk factors 
for coronary artery disease, with psychiatric conditions such 
as schizophrenia not being one of them.  The Board also finds 
that the specific criteria noted by the cardiologist for a 
possible connection between the veteran's heart condition and 
psychiatric disorder are not shown by the evidence.  There is 
no evidence that the veteran's hypertension and diabetes are 
not under good control.  The Board acknowledges that the 
evidence clearly shows that the veteran has a history of 
hypertension and diabetes.  However, the record does not show 
that these conditions are not brought under control by 
medication.  There is no evidence that the veteran's 
hypertension condition has significantly worsened over the 
years, uncontrolled by medication, so as to suggest that the 
veteran's psychiatric condition may have contributed to his 
heart condition.        

The record does not present sufficient competent evidence 
that demonstrates a linkage between the veteran's currently 
diagnosed hypertension and cardiovascular disease and his 
psychiatric disorder.  The Board weighs the evidence from the 
VA examinations more heavily than the veteran's private 
psychiatrists, based on the specificity of the VA opinion and 
the fact that it is coming from a cardiologist.  The Board 
must accordingly conclude that the veteran's claims for 
service connection for hypertension and cardiovascular 
disease as secondary to his service connected psychiatric 
disorder both fail.


ORDER

Entitlement to service connection for hypertension as 
secondary to the veteran's service connected psychiatric 
disorder is denied.  Entitlement to service connection for 
cardiovascular disease as secondary to the veteran's service 
connected psychiatric disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

